Citation Nr: 1636065	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-20 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a left foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1981 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board decides Issue 1 below.  The Board REMANDS Issue 2 to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Military service caused the Veteran's tinnitus.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for the Federal Circuit has held that a three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).

A VA compensation examiner diagnosed the Veteran with tinnitus in May 2012, so the first prong of a service connection claim is met.  

As for the second prong, the Veteran was a security specialist in the Air Force.  Given this military occupational specialty, the Veteran was likely exposed to acoustic trauma.  Accordingly, the Board finds, pursuant to 38 U.S.C.A. § 1154(a), the claimed tinnitus is consistent with the places, types, and circumstances of the Veteran's service.  Thus, the second prong of a service connection claim is met.

In the case of tinnitus, the third prong may be supported by evidence of a continuity of symptomatology, as tinnitus is eligible for presumptive service connection pursuant to 38 C.F.R. § 3.309(a) as an organic disease of the nervous system.  

To establish continuity of symptomatology, the United States Court of Appeals for Veterans Claims held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage v. Gober, 10 Vet. App. 488, 497 (1997); accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran asserts he has experienced tinnitus since discharge.  See, e.g., May 2016 hearing transcript.  He is competent to report post-service symptoms of tinnitus, such as ringing in the ears.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 38 C.F.R. § 3.159(a)(2).

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  

The first medical evidence of tinnitus in the claims folder is from 2012, almost 30 years after discharge from service.  However, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  While there is a lack of contemporaneous medical evidence of tinnitus for almost 30 years, nothing contradicts the Veteran's testimony, which the Board has found to be fully credible.  Accordingly, this militates in favor of a nexus between the Veteran's current tinnitus and any acoustic trauma during service, and service connection is granted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran testified extensively about a "bunion" or "callus" that originated in service that he would "cut out...every 8 weeks."  Post service, a physician purportedly opined that this growth resulted from either a stress fracture or pes planus while in service.  Remand is warranted to attempt to obtain these treatment records and to examine the Veteran's foot disorder.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the treatment records of the Westland, Michigan physician the Veteran testified treated him for his foot disorder in approximately 1998.

2. Schedule the Veteran for a VA left foot examination.  The examiner is advised the Veteran testified that he had foot problems since joining the military in 1981.  See May 2016 hearing transcript.

The examiner should first diagnose any current foot disorder.  Then, for each current, chronic foot disorder that is diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that such a disorder either began during or was otherwise caused by the Veteran's military service.  Why or why not? 

In so doing, please address the Veteran's contentions that: his combat boots caused pes planus, and that marching caused a stress fracture in his left foot. 

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


